FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50502

               Plaintiff - Appellee,             D.C. No. 3:14-cr-01315-LAB

 v.
                                                 MEMORANDUM*
CHRISTIAN ARMANDO VALLE-
MENDIVIL, a.k.a. Christian Valle-
Mendivil,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Christian Armando Valle-Mendivil appeals from the district court’s

judgment and challenges the 75-month sentence imposed following his guilty-plea

conviction for importation of methamphetamine, in violation of 21 U.S.C. §§ 952,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Valle-Mendivil contends that the district court erred by declining to award a

minor-role adjustment under U.S.S.G. § 3B1.2(b). We review a district court’s

interpretation of the Guidelines de novo and its determination that a defendant was

not a minor participant for clear error. See United States v. Hurtado, 760 F.3d

1065, 1068 (9th Cir. 2014), cert. denied, 135 S. Ct. 1467 (2015). The record

reflects that the court properly applied the Guidelines and our precedent,

considering the totality of the circumstances, as well as Valle-Mendivil’s

understanding of the scheme and his role in the smuggling operation. See id. at

1068-69. The district court properly considered the quantity of drugs, the

compensation involved, and the fact that Valle-Mendivil allowed the vehicle to be

registered in his name. Because “[a]ny of these facts alone may justify denial of a

minor role,” id., the district court did not clearly err in denying the adjustment.

      AFFIRMED.




                                           2                                     14-50502